                             EXHIBIT A




Case: 20-30242   Doc# 18-1   Filed: 03/30/20   Entered: 03/30/20 16:58:39   Page 1 of
                                          3
                       1   TOBIAS S. KELLER (SBN 151445)
                           tkeller@kbkllp.com
                       2   DARA L. SILVEIRA (SBN 274923)
                           dsilveira@kbkllp.com
                       3   KELLER BENVENUTTI KIM LLP
                           650 California Street, Suite 1900
                       4   San Francisco, California 94108
                           Telephone: (415) 364-6793
                       5   Facsimile: (650) 636-9251

                       6   NEEL CHATTERJEE (SBN 173985)
                           NChatterjee@goodwinlaw.com
                       7   ANDREW S. ONG (SBN 267889)
                           AOng@goodwinlaw.com
                       8   GOODWIN PROCTER LLP
                           601 Marshall Street
                       9   Redwood City, California 94063
                           Tel.: +1 650 752 3100
                      10   Fax: +1 650 853 1038

                      11   HONG-AN VU (SBN 266268)
                           HVu@goodwinlaw.com
                      12   GOODWIN PROCTER LLP
                           601 S. Figueroa Street, 41st Flr.
                      13   Los Angeles, California 90017
                           Tel.: +1 213 426 2500
                      14   Fax: +1 213 623 1673

                      15   Proposed Attorneys for Debtor and
                           Debtor in Possession Anthony S. Levandowski
                      16
                                                     UNITED STATES BANKRUPTCY COURT
                      17
                                                    NORTHERN DISTRICT OF CALIFORNIA
                      18
                                                               SAN FRANCISCO DIVISION
                      19

                      20   In re:                                         Bankruptcy Case
                                                                          No. 20-30242 (HLB)
                      21   ANTHONY SCOTT LEVANDOWSKI,
                                                                          Chapter 11
                      22                                  Debtor.
                                                                          [PROPOSED] ORDER GRANTING
                      23                                                  ANTHONY LEVANDOWSKI’S MOTION
                      24                                                  TO COMPEL ARBITRATION

                      25

                      26

                      27

                      28
GOODWIN PROCTER LLP
   ATTORNEYS AT LAW
    SILICON VALLEY
                                                 [PROPOSED] ORDER GRANTING MOTION TO COMPEL ARBITRATION
                     Case: ACTIVE/102811257.1
                           20-30242 Doc# 18-1          Filed: 03/30/20    Entered: 03/30/20 16:58:39      Page 2 of
                                                                    3
                       1          The Court, having considered all documents related to Anthony Levandowski’s Motion to

                       2   Compel Arbitration, hereby finds that an enforceable arbitration agreement governs Mr.

                       3   Levandowski’s dispute with Uber, and that his arbitration claims fall within the scope of his

                       4   Indemnification Agreement with Uber.

                       5          IT IS THEREFORE ORDERED that Plaintiff Anthony Levandowski’s Motion to

                       6   Compel Arbitration is hereby GRANTED.

                       7                                         * END OF ORDER *
                       8

                       9

                      10

                      11

                      12

                      13

                      14

                      15

                      16

                      17

                      18

                      19

                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28
GOODWIN PROCTER LLP
   ATTORNEYS AT LAW
    SILICON VALLEY
                                                [PROPOSED] ORDER GRANTING MOTION TO COMPEL ARBITRATION
                     Case: ACTIVE/102811257.1
                           20-30242 Doc# 18-1          Filed: 03/30/20    Entered: 03/30/20 16:58:39        Page 3 of
                                                                    3
